Order, Supreme Court, New York County (Joan M. Kenney, J.), entered on or about January 24, 2012, which, to the extent appealed from as limited by the briefs, granted third-party defendants’ motion for summary judgment dismissing third-party plaintiffs’ breach of contract cause of action, unanimously affirmed, with costs.
The court correctly dismissed the breach of contract claim as duplicative of the time-barred negligence claim, which was essentially a professional malpractice claim (see LaSalle Natl. Bank v Ernst & Young, 285 AD2d 101, 109 [1st Dept 2001]). Third-party plaintiffs failed to allege facts sufficient to show that the accounting contract entered into between plaintiff Oasis and third-party defendant CBIZ was intended to benefit third-party plaintiffs (LaSalle, 285 AD2d at 108-109). Accordingly, third-party plaintiffs failed to allege third-party beneficiary status (see Mendel v Henry Phipps Plaza W, Inc., 6 NY3d 783, 786 [2006]). Nor did they allege any promises or assurances made to them by CBIZ.
*570We have considered third-party plaintiffs’ remaining arguments and find them unavailing. Concur—Friedman, J.P., Saxe, Moskowitz, DeGrasse and Roman, JJ. [Prior Case History: 2012 NY Slip Op 30218(U).]